 1   BRYAN SCHWARTZ LAW
     Bryan Schwartz (SBN 209903)
 2   Samuel Goldsmith (SBN 320471)
     180 Grand Avenue, Suite 1380
 3   Oakland, CA 94612
     Telephone: (510) 444-9300
 4   Facsimile: (510) 444-9301
     Email: bryan@bryanschwartzlaw.com
 5          samuel@bryanschwartzlaw.com
 6   Attorneys for Individual and Representative
     Plaintiff and the Putative Class
 7
     JACKSON LEWIS P.C.
 8   Mitchell F. Boomer (SBN 121441)
     Fraser A. McAlpine (SBN 248554)
 9   Janelle J. Sahouria (SBN 253699)
     50 California Street, Ninth Floor
10   Tel. (415) 394-9400
     Fax (415) 394-9401
11   Email: boomerm@jacksonlewis.com
             fraser.mcalpine@jacksonlewis.com
12           janelle.sahouria@jacksonlewis.com
13   Attorneys for Defendant Information Resources, Inc.
14

15                               UNITED STATES DISTRICT COURT
16                       FOR THE NORTHERN DISTRICT OF CALIFORNIA
17

18

19   IRAM BAKHTIAR, individually, and on behalf of         Case No. 3:17-cv-04559-JST
     all others similarly situated,
20
                            Plaintiff,                     JOINT STIPULATION TO
21                                                         CONTINUE HEARING ON
            vs.                                            PLAINTIFF’S MOTION FOR
22                                                         PRELIMINARY APPROVAL OF
                                                           CLASS ACTION SETTLEMENT AND
23   INFORMATION RESOURCES, INC., and                      CERTIFICATION OF SETTLEMENT
     DOES 1 through 50, inclusive,                         CLASS, DOCKET #110
24                                 Defendants.
25                                                            Hon. Jon S. Tigar
26

27

28

                                                                                  3:17-cv-04559-JST
 1
            Plaintiff IRAM BAKHTIAR (“Plaintiff”) and Defendant INFORMATION RESOURCES,
 2
     INC. (“Defendant”), by and through their respective counsel of record, herein agree and stipulate
 3
     as follows:
 4
                                                 RECITALS
 5
            1.      Whereas the hearing on Plaintiff’s Motion for Preliminary Approval is currently
 6
     scheduled for August 8, 2019 at 2:00 p.m.
 7

 8          2.      Whereas Plaintiff now has a scheduling conflict on August 8, 2019.

 9          3.      Whereas Defendant has no objection to holding the hearing on August 22, 2019 at
10   2:00 p.m.
11
                                               STIPULATION
12
            Based on recitals above, Plaintiff and Defendant hereby agree and stipulate that the
13
     hearing on Plaintiff’s Motion for Preliminary Approval will take place on August 22, 2019 at 2:00
14
     p.m. or as soon thereafter as the Court can hear the matter.
15

16
            IT IS SO STIPULATED:
17

18
     Dated: July 17, 2019                                   BRYAN SCHWARTZ LAW
19

20                                                 By:             /s/ Bryan Schwartz
                                                            Bryan Schwartz (SBN 209903)
21                                                          ATTORNEYS FOR PLAINTIFF
22

23

24   Dated: July 17, 2019                                   JACKSON LEWIS P.C.

25
                                                   By:
26                                                          Janelle J. Sahouria (SBN 253699)
                                                            ATTORNEYS FOR DEFENDANT
27
                                                      -2-                                   Joint Stipulation to
28                                                                             Continue Preliminary Approval
                                                                                    of Class Action Settlement
                                                                          and Certification of Settlement Class
                                                                                            3:17-cv-04559-JST
 1

 2                  ATTESTATION PURSUANT TO CIVIL LOCAL RULE 5-1(i)(3)

 3          Pursuant to Civil Local Rule 5-1(i)(3), I attest that the concurrence in the filing of the
     Joint Stipulation submitted by Plaintiff Iram Bakhtiar has been obtained from the other signatory
 4
     therein, Janelle J. Sahouria, attorney for Defendants in this matter.
 5

 6

 7

 8   Dated: July 17, 2019                                   /s/ Bryan Schwartz
                                                            Bryan Schwartz
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27
                                                      -3-                                      Joint Stipulation to
28                                                                                Continue Preliminary Approval
                                                                                       of Class Action Settlement
                                                                             and Certification of Settlement Class
                                                                                               3:17-cv-04559-JST
 1                                           [proposed] ORDER
 2

 3          Pursuant to the parties’ Joint Stipulation, it is so ordered that:

 4

 5          The hearing on Plaintiff’s Motion for Preliminary Approval will take place on August 22,
 6   2019 at 2:00 p.m.
 7

 8

 9

10

11

12   Dated: July ___,
                  18 2019                               By:

13

14
                                                        _________________________________
15                                                      The Honorable Jon S. Tigar
                                                        Judge of the United States District Court
16

17

18

19

20

21

22

23

24

25

26

27
                                                       -4-                                     Joint Stipulation to
28                                                                                Continue Preliminary Approval
                                                                                       of Class Action Settlement
                                                                             and Certification of Settlement Class
                                                                                               3:17-cv-04559-JST
